       Case 4:16-cv-00742 Document 75 Filed on 09/12/19 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 12, 2019
                      IN THE UNITED STATES DISTRICT COURT                       David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION




JOSEPH COTROPIA,                              §
                                              §
                      Plaintiff,              §
                                              §
V.                                            §          CIVIL ACTION NO. H-16-0742
                                              §
MARY CHAPMAN,                                 §
                                              §
                      Defendant.              §




                ORDER ADOPTING MEMORANDUM AND RECOMMENDATION



        Pending before the court are the Magistrate Judge's Memorandum

and Recommendation           (Docket Entry No. 73) and Plaintiff Joseph

Cotropia's Written Objections to the Magistrate's Memorandum and

Recommendation (Docket Entry No. 74).

        The court must review de novo portions of the Magistrate

Judge's        proposed     findings    and       recommendations     on    dispositive

matters        to   which    the   parties        have    filed    specific,      written

objections.         See Fed. R. Civ. P. 72 (b); 28 U.S.C.             §   636 (b) (1).

        The court has reviewed plaintiff's objections and concludes

that     the    purported     fact     issue       of    whether   Chapman     took       the

subpoenaed records from Cotropia's receptionist or was given the

records is immaterial to the court's determination that Chapman was

entitled to qualified immunity for the seizure of the documents
   Case 4:16-cv-00742 Document 75 Filed on 09/12/19 in TXSD Page 2 of 2




pursuant to the instanter subpoena.         Plaintiff's objections are

therefore OVERRULED,     and the Memorandum and Recommendation is

ADOPTED by the court.

     SIGNED this 12th day of September, 2019, at Houston, Texas.




                                               SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -2-
